MAINE SUPREME JUDICIAL COURT                                                     Reporter of Decisions
Decision: 2021 ME 15
Docket:   Ken-20-322
Argued:   February 11, 2021
Decided:  March 25, 2021

Panel:        MEAD, GORMAN, JABAR, HUMPHREY, HORTON, and CONNORS, JJ.



                                        STATE OF MAINE

                                                  v.

                                        TIMOTHY SILVA1


GORMAN, J.

         [¶1] Juvenile Timothy Silva appeals from a dispositional order imposed

after an adjudication that he committed manslaughter, see 17-A M.R.S.

§ 203(1)(A) (2020), entered in the Juvenile Court2 (Waterville, Dow, J.) based

on Silva’s admission to the charge. Silva challenges the court’s disposition

committing him to detention at the Long Creek Youth Development Center for

an indeterminate time not to extend beyond Silva’s twenty-first birthday. We

affirm the disposition.




   1Although Silva is a juvenile, because Silva was charged with what would be a Class A crime if
committed by an adult, see 17-A M.R.S. § 203(1)(A) (2020), and the general public was therefore
permitted to attend the proceedings, see 15 M.R.S. § 3307(2)(A) (2020), we use Silva’s full name.
   2 When the District Court exercises its jurisdiction over juvenile offenses, it is referred to as the
“Juvenile Court.” 15 M.R.S. § 3101 (2020).
2

                                I. BACKGROUND

      [¶2]   On November 20, 2020, the court adjudicated Silva to have

committed one count of manslaughter, see 17-A M.R.S. § 203(1)(A), based on

Silva’s admission to the charge. From the State’s recitation of the facts, the court

determined that, in the early morning hours of February 9, 2020, Silva, who did

not have a driver’s license, took his mother’s car without permission; picked up

four other juveniles; and drove at eighty-five miles per hour in a

forty-mile-per-hour zone before losing control of the vehicle.          See M.R.U.

Crim. P. 11(b)(3), (e). The resulting collision caused the death of three of the

passengers and serious injuries to the fourth. Silva was sixteen years old at the

time, and the juveniles who died were twelve, fourteen, and fifteen years old.

      [¶3] In fashioning the disposition for these offenses, the court was

provided with victim impact statements from the victims’ families and friends;

statements from Silva’s family and friends; a letter from Silva’s therapist;

information from Silva’s juvenile corrections officer; sentencing memoranda

and presentations from the State and from Silva; and Silva’s own statement. For

the offense of manslaughter, the court committed Silva to Long Creek for an
                                                                                                        3

indeterminate period up to Silva’s twenty-first birthday.3                           Silva appeals.4

See 15 M.R.S. § 3402(1)(B) (2020).

                                          II. DISCUSSION

        [¶4] Silva asserts that his disposition is contrary to the purposes of the

Maine Juvenile Code, 15 M.R.S. §§ 3001-3507 (2020). We review an appeal

from an order of disposition in a juvenile matter for “an abuse of discretion and

‘errors in the application and interpretation of law,’ ‘to ensure substantial

uniformity of treatment to persons in like situations,’ and ‘so that the

legislatively defined purposes of the juvenile justice system as a whole are

realized.’” State v. J.R., 2018 ME 117, ¶ 10, 191 A.3d 1157 (alterations omitted)

(quoting 15 M.R.S. § 3401(2)) (citing 15 M.R.S. § 3402(1)(B)).

        [¶5] After entering an adjudication of a juvenile offense, the Juvenile

Court is required to “hear evidence on the question of the proper disposition



   3  In a related docket before the trial court (Kennebec County, Dow, J.), Silva pleaded guilty to
criminal speeding (Class E), 29-A M.R.S. § 2074(3) (2020); operating without a license (Class E),
29-A M.R.S. § 1251(1)(A) (2020); and driving to endanger (Class E), 29-A M.R.S. § 2413(1) (2020),
stemming from the same incident. See 15 M.R.S. §§ 3101(2)(A), 3103(1)(A)(2020). The court
sentenced Silva to thirty days in jail for each of these three offenses, all to be served concurrent with
the disposition for the manslaughter offense. Although only the disposition as to the manslaughter
offense is before us in this appeal, we note that, to the extent that the court ordered Silva to serve his
thirty-day sentences at the Kennebec County Jail, generally, “[a] juvenile may not be committed to or
detained or confined in a jail or other secure detention facility intended or primarily used for the
detention of adults.” 15 M.R.S. § 3205(1) (2020).
   4We denied Silva’s motion for a stay of execution of his commitment to Long Creek and release
pending appeal. See 15 M.R.S. § 3402(4) (2020).
4

best serving the interests of the juvenile and the public.” 15 M.R.S. § 3312(1).

The best interests of the juvenile and the public must be determined in light of

the express legislative goals of the juvenile justice system:

      A. To secure for each juvenile subject to these provisions such care
      and guidance, preferably in the juvenile’s own home, as will best
      serve the juvenile’s welfare and the interests of society;

      B. To preserve and strengthen family ties whenever possible,
      including improvement of home environment;

      C. To remove a juvenile from the custody of the juvenile’s parents
      only when the juvenile’s welfare and safety or the protection of the
      public would otherwise be endangered or, when necessary, to
      punish a child adjudicated, pursuant to chapter 507, as having
      committed a juvenile crime;

      D. To secure for any juvenile removed from the custody of the
      juvenile’s parents the necessary treatment, care, guidance and
      discipline to assist that juvenile in becoming a responsible and
      productive member of society;

      E. To provide procedures through which the provisions of the law
      are executed and enforced and that ensure that the parties receive
      fair hearings at which their rights as citizens are recognized and
      protected; and

      F. To provide consequences, which may include those of a punitive
      nature, for repeated serious criminal behavior or repeated
      violations of probation conditions.

15 M.R.S. § 3002(1); see 15 M.R.S. § 3002(2) (directing that, “[t]o carry out these

purposes, the provisions of this Part shall be liberally construed”).
                                                                               5

      [¶6] This list of purposes requires the Juvenile Court to make difficult

decisions based on goals that are almost certainly at odds. Section 3002(1) sets

out a clear legislative preference that a disposition provide the juvenile with

“care and guidance” and that such care and guidance be provided “preferably

in the juvenile’s own home” rather than in a detention facility. 15 M.R.S.

§ 3002(1)(A). To that end, the court is directed to “preserve and strengthen

family ties,” and it must consider how the juvenile’s home environment may be

improved.    15 M.R.S. § 3002(1)(B).      The statute reinforces those stated

purposes by listing as the first of only two circumstances under which a child is

to be removed from the child’s home, “when the juvenile’s welfare and safety

or the protection of the public would otherwise be endangered.” 15 M.R.S.

§ 3002(1)(C).

      [¶7] In the same sentence, however, the Legislature has placed on the

court the responsibility to consider detention of the child “when necessary, to

punish a child adjudicated, pursuant to chapter 507, as having committed a

juvenile crime.” 15 M.R.S. § 3002(1)(C). Finally, section 3002(1) allows the

court to make provisions for the “treatment, care, guidance and discipline” of a

juvenile removed from the home. 15 M.R.S. § 3002(1)(D). In sum, the court
6

must balance the “juvenile’s welfare” and the “interests of society” in fashioning

a disposition. 15 M.R.S. § 3002(1)(A).

       [¶8] In service of both the preference for juveniles to remain in the home

and the concomitant recognition of the propriety of institutional detention in

some circumstances, the Legislature has further directed that the court may

order detention of a juvenile when “confinement of the juvenile is necessary for

the protection of the public” because one or more of the following criteria are

met:

       A. There is undue risk that, during the period of a suspended
       sentence or probation, the juvenile will commit another crime;

       B. The juvenile is in need of correctional treatment that can be
       provided most effectively by the juvenile’s commitment to an
       institution; or

       C. A lesser sentence will depreciate the seriousness of the juvenile’s
       conduct.

15 M.R.S. § 3313(1). The statute directs the court to consider a list of eleven

factors when making this determination, including whether the juvenile

“caused [or] threatened serious harm,” whether the juvenile “contemplate[d]

that the juvenile’s conduct would cause or threaten serious harm,” and whether
                                                                                                     7

“[t]here were substantial grounds tending to excuse or justify the juvenile’s

conduct.”5 15 M.R.S. § 3313(2)(A), (B), (D).

       [¶9]       Given the sometimes opposing purposes imposed by the

Legislature, a disposition can be imposed only after a case-specific analysis that

includes a thoughtful and thorough consideration of the facts and the law by

the juvenile court. See 15 M.R.S. §§ 3312-3314; J.R., 2018 ME 117, ¶¶ 18-19, 23,

27, 191 A.3d 1157. Although rehabilitation is a primary purpose of the juvenile

justice system, J.R., 2018 ME 117, ¶¶ 14, 22, 191 A.3d 1157, punishment is not

precluded. In fact, punishment is expressly authorized upon commission of a

juvenile crime, as Silva has admitted to having committed, see 15 M.R.S.

§§ 3002(1)(C), 3313(1)(C); J.R., 2018 ME 117, ¶ 23, 191 A.3d 1157, and the

statute allows such punishment to occur while the juvenile either stays in his

home or is detained, among a host of other dispositional alternatives, 15 M.R.S.

§ 3314(1). In J.R., for example, we affirmed the court’s commitment of a juvenile

to a detention facility for an indeterminate period up to his eighteenth birthday




    5 If it elects to commit a juvenile to a detention facility, the court must then make additional

findings regarding whether “reasonable efforts have been made to prevent or eliminate the need for
removal of the juvenile from the juvenile’s home or that no reasonable efforts are necessary because
of the existence of an aggravating factor . . . , and whether continuation in the juvenile’s home would
be contrary to the welfare of the juvenile.” 15 M.R.S. § 3314(1)(F) (2020).
8

for the juvenile’s commission of two counts of criminal mischief and three

counts of theft. 2018 ME 117, ¶¶ 1, 27, 191 A.3d 1157.

      [¶10] It is the third criterion in section 3313(1) on which the court here

based its decision to commit Silva to a detention facility.        See 15 M.R.S.

§ 3313(1)(C). It concluded that Silva’s confinement was “necessary for the

protection of the public because a lesser sentence will depreciate the

seriousness of the juvenile’s conduct.” In its analysis, the court noted that

Silva’s conduct led to the deaths of three children, two of whom were siblings.

The court also determined, based on Silva’s own statement, that Silva did not

adequately demonstrate that he had accepted responsibility for his conduct and

instead believed that the victims shared in the blame for the collision. The court

expressly considered Silva’s compliance with his pre-adjudication conditions of

release; his lack of a prior juvenile or criminal record; each of the factors in

section 3313(2); and the characteristics of the juvenile brain, see Miller v.

Alabama, 567 U.S. 460, 471-72 (2012); Graham v. Florida, 560 U.S. 48, 68-74

(2010); Roper v. Simmons, 543 U.S. 551, 569-73 (2005); see also J.R., 2018 ME

117, ¶ 32 n.10, 191 A.3d 1157 (Saufley, C.J., concurring). The court then made

the requisite findings that reasonable efforts were made to prevent or eliminate

the need for removing Silva from his home. See 15 M.R.S. § 3314(1)(F). In short,
                                                                                9

the court engaged in an analysis that complied with both the letter and the spirit

of the Juvenile Code.

      [¶11]   Whether to detain this juvenile was an exceedingly difficult

decision. The court was required to simultaneously consider the juvenile’s

interests, the public’s interests, and the victims’ interests, knowing that

whatever disposition it fashioned would neither heal the pain of the victims’

loved ones nor turn back the clock for Silva, whose life will also be forever

changed by his actions. See 15 M.R.S. § 3002(1)(A), (C). Here, the court used

the proper statutory process, considered the factors it was bound to consider,

applied the analysis it was required to apply, issued the requisite findings based

on evidence properly presented at the dispositional hearing, and made an

informed decision that complied with the purposes of the Juvenile Code. Given

our deferential review, we cannot say that the court’s disposition, although

imposing the maximum allowable institutional detention, was either error or

an abuse of discretion. See 15 M.R.S. §§ 3316(2)(A), 3402(1)(B); J.R., 2018 ME

117, ¶ 10, 191 A.3d 1157.

      The entry is:

                  Disposition affirmed.
10




Walter F. McKee, Esq., and Kurt C. Peterson, Esq. (orally), McKee Law, LLC, P.A.,
Augusta, for appellant Timothy Silva

Maeghan Maloney, District Attorney, and Carie James, Asst. Dist. Atty. (orally),
Prosecutorial District IV, Augusta, for appellee State of Maine


Waterville District Court docket number JV-2020-14
FOR CLERK REFERENCE ONLY